Citation Nr: 0948123	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral 
tinea pedis, currently assigned a non-compensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.  He is the recipient of, among other decorations, 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota that granted service 
connection for PTSD with a 30 percent disability rating, and 
a February 2006 rating decision that granted service 
connection for tinea pedis with a non-compensable rating.  In 
February 2006, the RO granted an increased initial rating for 
the Veteran's service-connected PTSD from 30 to 50 percent 
disabling, and the Veteran continued his appeal.  

The issue of entitlement to an increased initial evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's tinea pedis is manifested by symptoms of 
itching, blistering, scaling, lesions, and pain in each foot, 
and has been treated with anti-fungal medications.


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for tinea pedis 
in each foot have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 7804, 
7806, 7813 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased 
evaluation for his service connected bilateral tinea pedis, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
2002).  As part of that notice, VA must "indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West 2002).  

In this case, the Board finds that letters dated May 2005 and 
July 2005 fully satisfied the above notice requirements of 
the VCAA in that he was advised how to substantiate his 
original claims for service connection, and advised as to his 
and VA's respective duties under the VCAA.  In addition, a 
March 2006 letter notified the Veteran of how VA determines 
appropriate disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 488 (2006); see also 
Mayfield v. Nicholson, 20 Vet. App. at 543.  In May 2006, the 
Veteran's claim was readjudicated by way of an SOC, such that 
any error as to the timeliness of the VCAA notices was 
harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain.



As will be discussed in the Remand portion of this decision, 
the record shows that the Veteran has filed a claim for 
benefits with the Social Security Administration.  However, 
as it has been specified that such claim was based on a 
psychiatric disorder, the Board finds that such records are 
not relevant to his claim for a higher disability rating for 
tinea pedis, and that a remand of this matter to obtain those 
records is not necessary.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

In January 2006, the Veteran was provided with a VA 
examination relating to his tinea pedis disability.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's tinea pedis 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the above VA examination reports to be thorough, 
complete, and adequate upon which to base a decision with 
regard to this claim.  The VA examiner had an opportunity to 
personally interview and examine the Veteran, and his report 
provides the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, supra.



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Veteran's service-connected bilateral tinea pedis is 
currently assigned a non-compensable rating under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  The Veteran seeks a higher 
initial rating.

Diagnostic Code 7813, which relates specifically to tinea 
pedis, directs that the disability be rated as a scar under 
Diagnostic Codes 7801 through 7805 or as dermatitis under 
Diagnostic Code 7806.

Under Diagnostic Code 7806, which relates to dermatitis, a 
zero percent rating is assigned when less than five percent 
of the entire body or exposed areas is affected and topical 
therapy (only) was required during the past 12-month period.  
A 10 percent rating is assigned when five to 20 percent of 
the entire body or exposed areas is affected, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for less than 6 
weeks during the past 12-month period.  A 30 percent rating 
is assigned when 20 to 40 percent of the entire body or 
exposed areas is affected, or when systemic therapy is 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or exposed areas are affected, or when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 
7805).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008.  The revised 
criteria, therefore, are not applicable to the appeal before 
the Board.

Under the criteria in effect prior to October 23, 2008, 
Diagnostic Code 7804 provided a maximum rating of 10 percent 
for superficial scars painful on examination.  Note (1) to DC 
7804 provided that a superficial scar was one not associated 
with underlying soft tissue damage.  Note (2) provided that a 
10-percent rating would be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7804 also directed the rater to see 38 C.F.R. 
§ 4.68 (amputation rule). 38 C.F.R. § 4.118.

The Veteran submitted a January 2004 statement written by 
J.G., a registered nurse and his former girlfriend of 11 
years.  In her statement, J.G. reports that she had known the 
Veteran for 15 years and that his foot condition manifested 
by symptoms of daily itching to the point of bleeding, 
continuous peeling and flaking, large blisters, and pain.  
J.G. opined that the Veteran's foot condition had not changed 
for the past 15 years.  The Board finds the statement of J.G. 
to be credible.

A September 2005 VA medical center (VAMC) treatment record 
reflects that the Veteran's tinea pedis manifested by 
symptoms of "extensive maceration, peeling, and scaling in 
the web spaces and adjacent areas of the toes."  The Veteran 
reported having tried all sorts of anti-fungals with only 
partial and temporary improvement, and that he had "learned 
to live with it."

A January 2006 VA examination report reflects that the 
Veteran's tinea pedis manifested by symptoms of blistering, 
scaling, bleeding, and discolored lesions on his feet and 
toes, and that the affected areas were tender on examination.  
The examiner noted that the condition only affected one 
percent of the Veteran's entire body.  The Veteran reported 
that he was prescribed Lamisil in 2002 to treat his 
condition, but that he was not presently being treated by a 
physician for the condition.  He also reported using Desenex 
powder to treat the condition.  He reported that neither 
anti-fungal medication was effective.

The Board finds all of the above evidence of record to be 
highly probative.  As the above VA examination report 
reflects that the affected area constitutes only one percent 
of the Veteran's entire body, and there is no evidence that 
the Veteran ever required systemic therapy such as 
corticosteroids, a higher, 10 percent evaluation under 
Diagnostic Code 7806 would not be warranted.  

The Board does find, however, that the above evidence of 
record clearly reflects that the Veteran's tinea pedis has 
been chronically painful.  Furthermore, while actual scars 
were not found during VA examiner, it was noted that his 
disability is manifested by chronic blistering and scaling.  
Therefore, taking into account the provisions of 38 C.F.R. 
§ 4.20, and the fact that Diagnostic Code 7813 does 
contemplate rating tinea pedis under the scar codes, the 
Board finds that the Veteran's symptoms more nearly 
approximate a higher, 10 percent rating under Diagnostic Code 
7804 for a disability analogous to a painful superficial 
scar.  Furthermore, as his complaints of chronic pain are 
bilateral, the Board finds that separate disability ratings 
of 10 percent are warranted under Diagnostic Code 7804 for 
each foot.

In this regard, the Board has placed great weight on the lay 
statements from the Veteran and his former wife.  As noted, 
she reports that during their marriage (of 16 years, between 
1972 and 1988, see Certificate of Marriage, January 1972 and 
Vet Center Treatment Record, December 2006), the Veteran 
experienced symptoms of daily discomfort, itching, swelling, 
and redness.  This statement is essentially consistent with 
the Veteran's own report that his disability is primarily 
manifested by symptoms such as pain, discomfort, and itching.  
Based on these complaints, the Board again finds Diagnostic 
Code 7804 is the most appropriate code under which to rate 
his disability, and that separate ratings of 10 percent are 
warranted for each foot.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the Veteran reported during 
the course of his PTSD examination having retired after 
completing 30 years of employment with U.S. Steel (reportedly 
the minimum years required to obtain a pension), and he has 
not alleged that his tinea pedis ever interfered with his 
employment.  Also, the Veteran's tinea pedis never required 
any period of hospitalization and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board finds that the preponderance of 
evidence reflects that the Veteran's tinea pedis symptoms 
more nearly approximate a disability rating of 10 percent 
under Diagnostic Code 7804 for each foot, but no more.  
Assignment of staged ratings is not for application.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to separate evaluations of 10 percent in each 
foot for tinea pedis is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

The Veteran's PTSD has been assigned by the RO a rating of 50 
percent disabling under Diagnostic Code 9411.  The Veteran 
seeks a higher initial rating.

A December 2007 private psychological evaluation report, 
prepared by Dr. J.H., reflects that the Veteran was referred 
to him by "DDS" (Minnesota Disability Determination 
Services) for a mental evaluation because the Veteran had 
applied for Social Security Administration (SSA) disability 
benefits.  In his report, Dr. J.H. indicates that the Veteran 
applied for SSA disability benefits based on his PTSD.  When 
VA is put on notice of the existence of SSA records 
potentially relevant to a Veteran's claim, VA should seek to 
obtain those records.  See Hayes v. Brown, 9. Vet. App. 67, 
73-74 (1996).  Therefore, an attempt should be made to obtain 
copies of any SSA records potentially relating to the 
Veteran's claim for an increased evaluation for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Any additional development deemed 
necessary as a consequence of those records 
may also be conducted.  Then, readjudicate 
the Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


